Exhibit 10.5

LABOR AGREEMENT

By and between

UNITED STATES ALUMINUM CORPORATION

and

INTERNATIONAL BROTHERHOOD OF TEAMSTERS
LOCAL UNION  #986

Effective: December 5, 2004 through December 8, 2007

i


--------------------------------------------------------------------------------





TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1

 

UNION SECURITY

 

1

 

 

 

 

 

ARTICLE 2

 

MANAGEMENT RIGHTS

 

1

 

 

 

 

 

ARTICLE 3

 

PROBATIONARY PERIOD

 

1

 

 

 

 

 

ARTICLE 4

 

REGULAR WORK TIME

 

2

 

 

 

 

 

ARTICLE 5

 

SHIFT PREMIUM & ADDITIONAL SHIIFTS

 

2

 

 

 

 

 

ARTICLE 6

 

OVERTIME

 

3

 

 

 

 

 

ARTICLE 7

 

RIGHTS OF UNION REPRESENTATIVES

 

4

 

 

 

 

 

ARTICLE 8

 

PAY PERIODS

 

4

 

 

 

 

 

ARTICLE 9

 

SHOW-UP TIME

 

5

 

 

 

 

 

ARTICLE 10

 

SHOP STEWARDS

 

5

 

 

 

 

 

ARTICLE 11

 

CHECKOFF

 

6

 

 

 

 

 

ARTICLE 12

 

WAGES

 

6

 

 

 

 

 

ARTICLE 13

 

UNION LABEL

 

8

 

 

 

 

 

ARTICLE 14

 

WORK CLASSIFICATIONS

 

8

 

 

 

 

 

ARTICLE 15

 

GRIEVANCE AND ARBITRATION PROCEDURE

 

8

 

 

 

 

 

ARTICLE 16

 

NO STRIKE - NO LOCKOUT

 

10

 

 

 

 

 

ARTICLE 17

 

SENIORITY

 

11

 

 

 

 

 

ARTICLE 18

 

TERMINATION OF SENIORITY

 

12

 

 

 

 

 

ARTICLE 19

 

JOB BIDDING

 

12

 

 

 

 

 

ARTICLE 20

 

TEMPORARY TRANSFER

 

14

 

 

 

 

 

ARTICLE 21

 

GENERAL PROVISIONS

 

15

 

 

 

 

 

ARITCLE 22

 

WORK BY FOREMEN & SUPERVISORS

 

16

 

 

 

 

 

ARTICLE 23

 

NON-DISCRIMINATION

 

16

 

 

 

 

 

ARTICLE 24

 

HEALTH & SAFETY

 

16

 

ii


--------------------------------------------------------------------------------




 

ARTICLE 25

 

LEAVE OF ABSENCE

 

17

 

 

 

 

 

ARTICLE 26

 

SUB-CONTRACTING

 

18

 

 

 

 

 

ARTICLE 27

 

VERBAL CONTRACTS

 

18

 

 

 

 

 

ARTICLE 28

 

HEALTH AND WELFARE PLAN

 

18

 

 

 

 

 

ARTICLE 29

 

PRESCRIPTION AND DENTAL PLAN

 

19

 

 

 

 

 

ARTICLE 30

 

DEATH BENEFIT PLAN

 

19

 

 

 

 

 

ARTICLE 31

 

PAID VACATION

 

19

 

 

 

 

 

ARTICLE 32

 

SICK PAY

 

21

 

 

 

 

 

ARTICLE 33

 

HOLIDAY PAY

 

22

 

 

 

 

 

ARTICLE 34

 

FUNERAL LEAVE

 

23

 

 

 

 

 

ARTICLE 35

 

HOURLY EMPLOYEE RETIREMENT SAVINGS PLAN

 

24

 

 

 

 

 

ARTICLE 36

 

RESPONSIBILITY FOR EMPLOYEE ADDRESS

 

24

 

 

 

 

 

ARTICLE 37

 

INVENTORY

 

25

 

 

 

 

 

ARTICLE 38

 

LABOR MANAGEMENT COMMITTEE

 

25

 

 

 

 

 

ARTICLE 39

 

WAIVER

 

25

 

 

 

 

 

ARTICLE 40

 

SOLE AND ENTIRE AGREEMENT

 

25

 

 

 

 

 

ARTICLE 41

 

DURATION OF AGREEMENT

 

25

 

 

 

 

 

APPENDIX “A” JOB CLASSIFICATIONS

 

27

 

 

 

APPENDIX “B” HEALTH AND WELFARE

 

30

 

 

 

APPENDIX “C” PRESCRIPTION AND DENTAL PLAN

 

31

 

 

 

APPENDIX “D” DEATH BENEFIT PLAN

 

32

 

 

 

APPENDIX “E” JOB DESCRIPTIONS

 

33

iii


--------------------------------------------------------------------------------


 

 

THIS AGREEMENT is made and entered into this 9th day of December, 2004, between
UNITED STATES ALUMINUM CORPORATION, hereinafter referred to as the Company and
MISCELLANEOUS WAREHOUSEMEN, DRIVERS AND HELPERS UNION, LOCAL #986, an affiliate
of the International Brotherhood of Teamsters, hereinafter referred to as the
Union.

It is agreed between the parties signatory hereto, that the above mentioned
Union is, and shall remain, as long as this Agreement is in force, the sole and
exclusive bargaining representative of all persons working for the Company. 
Employees working as guards, office workers, salesmen and supervisory personnel
are accepted, as defined by the Labor-Management Relations Act of 1947, as
amended.

ARTICLE 1
UNION SECURITY

Section 1

The Company agrees that all production and maintenance employees including
working foremen and leadperson, shall be, or thirty-one (31) days after their
employment, as a condition of employment, become and remain members in good
standing of Teamsters Local 986.

Section 2

Any present employee covered by this Agreement is required to remain a member in
good standing of this Union as a condition of continued employment.

ARTICLE 2
MANAGEMENT RIGHTS

Except as otherwise provided by this Agreement, the Company reserves and retains
all of its rights to manage the business, as such rights existed prior to the
execution of this or any other previous agreement with the Union.  Such rights
shall include but not be limited to its rights to determine prices of products;
volume of production and methods of financing; to drop a product line, to
establish or continue policies, practices and procedures for the conduct of the
business and to change or abolish such policies, practices and procedures; the
right to determine the number and types of its operations, and the methods,
process and materials to be employed; to discontinue processes or operations; to
select and determine the number and types of employees required; to transfer,
promote or demote employees, or to lay off, terminate for just cause, or
otherwise relieve employees from duty for lack of work or other legitimate
reasons; and to make and enforce reasonable rules for the maintenance of
discipline; provided, however, before the Company changes plant rules, the
Company and the Union will meet and discuss such changes.

ARTICLE 3
PROBATIONARY PERIOD

All new employees shall be on probation for the first sixty (60) calendar days
of employment or reemployment.  During this probationary period an employee
shall have no seniority rights. The Company shall have the absolute right, in
its sole discretion, to discharge any probationary employee for any reason.  By
mutual agreement between the Company and the Union, the probationary period may
be extended for a period of up to an additional thirty (30) days.  Upon
satisfactory completion of the probationary period, seniority will be computed
from the employee’s original date of hire or most recent rehire date.

1


--------------------------------------------------------------------------------




ARTICLE 4
REGULAR WORK TIME

Section 1

Eight (8) hours shall constitute a regular workday, except for the lunch and
rest periods as provided for herein.  Five (5) regular workdays shall constitute
a regular workweek from Monday to Friday inclusive.  The regular workday will
start at 7:00 a.m.  The start time for the Paint Line and Shipping may begin
from 5:00 a.m. to 7:00 a.m.  The regular workday shall continue uninterruptedly
for eight (8) hours except for a meal period of at least one-half hour.  Also, a
ten (10) minute rest period is to be provided midway in the morning and ten (10)
minutes midway in the afternoon.  This shall be applicable to all shifts.

Section 2

This Article is intended to provide the definition of regular hours of work and
shall not be construed as a guarantee of hours of work per day or per week, or
days of work per week.

ARTICLE 5
SHIFT PREMIUM & ADDITONAL SHIFTS

Section 1

A modified workday shall continue in its practice, and shall consist of eight
(8) hours per day, starting at any time between 8:00 a.m. and 10:00 a.m. for
shipping and related activities.  All employees working this modified work
schedule shall be compensated at ten (10) cents above their regular straight
time hourly rate of pay, for all hours worked during the regular workday.

Section 2

For Grade 4 employees only who work other than the regular day shift may request
assignment to the regular day shift and the Company will try and move such
employees, in accordance with seniority, when in their opinion, appropriate
openings and work circumstance allow for such movement.

Section 3

The Company shall notify the Union in writing of the elected starting time for
the modified schedule employees.

Section 4

It shall be the practice of the Company to limit the number of employees
assigned to the modified workday to a maximum of 25% of the total work force.

Section 5

Additional work shifts may start at the conclusion of the regular workday. 
Employees working such shifts will be compensated at twenty-two cents ($.22)
above their regular straight time hourly rate of pay.

Section 6

Shift premium will be paid for only hours worked on the modified shift or other
work shift which starts after the conclusion of the regular work day.

2


--------------------------------------------------------------------------------




ARTICLE 6
OVERTIME

The rate of wages for the overtime work shall be as follows:

a)                                All work done in excess of forty (40) hours in
the regular work week or eight (8) hours in the workday shall be paid for at the
regular rate of one and one-half (11¤2 ) times such employees’ current regular
straight time hourly rate.

b)                               All hours paid for Vacation and Holiday shall
be counted as hours worked toward the accumulation of forty (40) hours to
determine overtime.

c)                                Work performed on Sundays, shall be paid for
at the rate of double time.

d)                               Herein listed holidays when worked, shall be
paid for at the rate of double time plus holiday pay.

e)                                Any shift started on the day before a holiday
or on Saturday shall be permitted to complete the shift without overtime
penalty.

f)                                  Any employee working more than eight (8)
hours in any one shift shall be entitled to a ten (10) minute rest period at the
end of his regular eight (8) hour shift, providing he is scheduled to work at
least one and one-half (11¤2 ) hours overtime.

g)                               Any employee, except the Shipping department
and Maintenance department, when required to work beyond the normal quitting
time, must be notified by noon of that day.  The G.E. Rule shall apply to the
Shipping and Maintenance departments.  The G.E. Rule means that the employees
with the most seniority can decline the extended day’s work, provided that
employees with less seniority cannot refuse the work if they are qualified to
perform the work.  If the employee with the most seniority is the only one
qualified, he or she cannot refuse the work.  When an employee is required to
work on Saturday, he must be notified no later than the end of his regular shift
on Thursday.  The Company may, at any time, request that an employee work beyond
the normal quitting time during the regular week or on Saturday, Sunday, or on a
holiday.  When so requested the employee, at his option, may accept or decline
the offered work. The Company shall not require any employee to work more than
two (2) Saturday’s in any calendar month.

NOTE:  Employees will be excused from overtime work on a regular workday if they
have a pre-scheduled doctor’s appointment verified in writing.  No points will
be assessed per the attendance policy.

h)                         If there is a need for additional work within a
classification and department, the Company may ask for volunteers from qualified
employees outside of the department.  In most cases it will be assigned in
accordance with plant-wide seniority and qualifications and the Company will try
and rotate the opportunity for extra work to a variety of eligible employees
desiring the work.

i)                             To the extent practicable, the Company will make
every effort to achieve equalization of overtime within a classification and
department in accordance with seniority on a rotating basis.

j)                             If at any time a federal or state law, applicable
to the Company is passed and implemented prohibiting mandatory overtime, the
Company will request only voluntary overtime.

3


--------------------------------------------------------------------------------




k)                          A non-deliberate incorrect assignment of overtime
will be resolved by the aggrieved party being afforded the next opportunity to
work available overtime rather than direct payment of any type

ARTICLE 7
RIGHTS OF UNION REPRESENTATIVES

Section 1

An accredited representative of the Union, upon presentation of these
credentials to the plant manager, showing that he is such accredited
representative, shall have reasonable access to the Company’s place of business
on official business during working hours.

Section 2

The Company will provide space on bulletin boards for posting notices of Union
business.  Such notices must be submitted to the plant manager before posting.

ARTICLE 8
PAY PERIODS

Employees shall be paid at least four (4) times per month.  Employees shall be
paid the full amount of wages due on each payday, except that in order to
facilitate the handling of the payroll, the Company shall be permitted to hold
back not more than five (5) days pay between such paydays.

4


--------------------------------------------------------------------------------




ARTICLE 9
SHOW-UP TIME

Section 1

Providing they are available at the regular starting time, employees ordered to
work for which no work is provided, shall receive a minimum of four (4) hours
pay, and if worked five (5) hours or more, shall receive eight (8) hours pay. 
If an employee elects to leave his employment before the end of the shift, he
shall be paid only the actual time worked.  Employees shall be considered as
having been ordered to work if the foremen or person in charge of operations, or
his representative fails to notify him not to report at the end of his pervious
workday or shift.

Section 2

There will be no obligation for the Company to pay the minimums referred to in
this Article in the event the flood, fire, power failure or other occurrences
beyond the Company’s control.

ARTICLE 10
SHOP STEWARDS

Section 1

The Company recognizes the right of the Union to designate shop stewards and
alternates. Shop stewards shall have the right to investigate and present
grievances in accordance with the provisions of this collective bargaining
agreement.  Stewards shall be permitted reasonable time to investigate, present
and process grievances on the Company property without loss of time or pay
during their regular working hours.  Such time spent in handling grievances
during a steward’s regular working hours shall be considered working hours in
computing daily and/or weekly overtime if within the regular schedule of the
steward.

Section 2

The Union shall notify the Company of the designation of the shop stewards and
shall keep the Company notified as to any changes in writing.

Section 3

In the event that it becomes necessary for a shop steward to leave his place of
work for the purpose of investigating or handling a grievance, or to attend to
Union business, he shall notify his supervisor.  He shall advise his supervisor
or leadperson immediately upon his return.

Section 4

The Company is under no obligation to pay shop stewards or employees for time
spent in grievance meetings or Company/Union meetings when such shop stewards or
employees are not scheduled to work.

Section 5

The Company agrees to notify the shop stewards before any general layoff.

5


--------------------------------------------------------------------------------




Section 6

The presence of a shop steward may be requested by an employee who is called
into the supervisor’s office to be reprimanded or disciplined.

Section 7

A steward shall be present when an employee is called into the supervisor’s
office to receive a disciplinary layoff or be discharged.

Section 8

For the purpose of layoff only, the shop steward shall have super-seniority
provided such steward has more than one (1) year of continuous service with the
Company.

ARTICLE 11
CHECKOFF

The Company and the Union agree to voluntary check-off for monthly Union dues
and initiation fees, with the following stipulations:

a)                                      The Union agrees to furnish the Company
with signed voluntary authorization cards.  The Union agrees to furnish the
Company monthly, with a duplicate list of all employees who have signed said
authorization cards.  The Company agrees to furnish the Union with a list of all
new hires and re-hires once a month.

b)                                     During the term of this Agreement and
during any extension thereof, as provided in this Agreement, the Company deduct
on the second pay period of each month, the Union dues and initiation fees as
designated on the voluntary authorization cards signed by the individual
employee.  The Company shall remit such deductions together with a duplicate
copy of the check-off list to the Union no later than one week after such
deductions are made.

ARTICLE 12
WAGES

Section 1

All employees working in classifications covered by this Agreement shall be paid
no less than the classification wages set forth in Appendix “A”, attached hereto
and made a part hereof except as stipulated below.


SECTION 2

It is understood that the classification rates listed in Appendix “A” are hourly
rates for experienced employees (after normal progression) for each
classification.  Any employee receiving more than these rates, while being
classified as such, are not to be reduced during the life of this Agreement,
unless specified elsewhere.

Section 3

Employees who are re-classified into a lower rated classification as a result of
Article 17, Section 3 shall retain their current wage rate for a period of ten
(10) working days.  After ten (10) days, the employee shall receive the rate for
the classification to which they are reassigned, but in no event shall the
reduction in pay rate be more than one grade.  An employee shall receive his
prior rate, including red circle rate, if applicable, upon return to his prior
classification/grade.

Section 4

Any employee who is at rate or above and bids to a higher classification will,
at the end of progression, receive a rate at least twenty-five cents ($0.25) per
hour over their then current rate of pay or the new classification rate,
whichever is greater.

6


--------------------------------------------------------------------------------




Section 5

Any employee in progression at the time of the annual general wage increase will
be given an additional progressionary increase.  This increase will not take
them over the rate of the job and will be in lieu of the general wage increase.

Section 6

Any employee who is laid off and whose current hourly rate was above the rate
for the classification in Appendix “A” will be recalled at the classification
rate and continue to have applicable thereafter the rates of pay specified in
Appendix “A”.

Section 7

It is mutually understood that the rate specified in Appendix “A” for the lower
classification level will be considered the minimum for the next higher
classification level.

Section 8

By mutual agreement between the Company, the Union and the employee’s doctor,
any employee who is unable to perform the duties of this job because of injury
or physical handicap, may be placed in a different job classification at a
reduced rate of pay if such position is available and the employee is physically
able to perform the job.

Section 9

The Company may, in addition to the minimum wage rates set forth in this
Agreement, award merit increases.  The granting or withdrawal of such increases
shall not be subject to review under Article 15 of this Agreement.  The Company
will take into consideration such areas as the employee’s work attitude and
habits, abilities, potential, punctuality, attendance, workmanship and overall
employment record.

Section 10

The Company may at its sole discretion establish a performance bonus pay program
at any time during the term of this Agreement.  Such program payoffs would be I
addition to the wages paid in accordance with the terms of this Agreement.  The
establishment of the standards, amount of payoff, criteria and the total
implementation, administration or discontinuance of such a pay program tests
exclusively with the Company and would not be subject to the grievance and
arbitration procedure.

7


--------------------------------------------------------------------------------




ARTICLE 13
UNION LABEL

It is understood and agreed that in granting the use of the Label of the
International Brotherhood of Teamsters under this Agreement, that the Label
shall at all times remain the property of the International Brotherhood of
Teamsters and may be recalled at any time it is being used to the disadvantage
of the members of this organization.

ARTICLE 14
WORK CLASSIFICATIONS

Section 1

If the Company establishes a new job classification within the bargaining unit
during the term of this Agreement, the Company will notify the Union of any new
classification. And the Company and the Union will attempt to agree on the
proper rate of pay.  If they cannot agree, the Company shall set the rate of pay
for such new job classification.  If the Union is not satisfied with the rate of
pay established by the Company, it shall have the right within ten (10) days to
file a grievance pursuant to Article 15 of this Agreement.  If the grievance
proceeds to arbitration, the arbitrator shall have jurisdiction to determine
only whether or not the rate of pay established for such new job classification
bears a fair relationship to the other rates of pay set forth in this Contract,
and if not, what rate of pay would bear such relationship.

Section 2

The job descriptions in Appendix E are to be considered as general guidelines. 
Both parties recognize that certain duties, tools or products as outlined within
a particular Fabricator Grade may change or vary during the term of the
contract.  It is the responsibility of the Company, after consultation with the
Union for significant revisions, to determine and outline the level of
experience and type of the work being performed while maintaining a degree of
comparability within each grade.

ARTICLE 15
GRIEVANCE AND ARBITRATION PROCEDURE

Section 1

A grievance is hereby defined as a claim against or a dispute with, the Company
by an employee, employees or between the Company and the Union involving an
alleged violation by the Company of the terms of the Agreement.

Section 2

It is understood and agreed that the employee may take up his complaint first
with his immediate supervisor or he may at his discretion bring in the
appropriate shop steward, in which case the grievance will automatically be
considered as being in the First Step.

8


--------------------------------------------------------------------------------


 

STEP 1                   Between the employee, his shop steward and his
supervisor.

A Step 1 grievance shall be reported to the employee’s supervisor within three
(3) working days from the date of occurrence.  It shall be answered within
twenty-four (24) hours (one (1) working day).  The grievance, if carried
forward, must be presented in Step 2 within forty-eight (48) hours (two (2)
working days) from the time the answer was given in Step 1.

STEP 2                   Between the employee, steward, supervisor and the plant
manager’s designated representatives.

A Step 2 grievance shall be answered within seventy-two (72) hours (three (3)
working days) and, if carried forward, must move to Step 3 within forty-eight
(48) hours (two (2) working days) after the answer is given in Step 2.

STEP 3                   Between a business representative of the Union, a
representative of the . . . . . . Company, the aggrieved employee and the
appropriate departmental/Chief Union Steward.

A Step 3 grievance shall be answered within one hundred twenty (120) hours [five
(5) working days] and, if carried forward, must be moved to Step 4 (arbitration)
within two-hundred-forty (240) hours [ten (10) working days] after the answer is
given in Step 3.

Section 3

In reducing a grievance to writing as herein before provided, the grievance
should state the following information: The nature of the grievance, the act or
acts complained of and when they occurred, the identity of the grievant, the
Article or Section the grievant or grievants claim the Company has violated, and
the remedy sought.  The grievance must be signed by the grievant and the shop
steward.

Section 4

With respect to Section 2 of this Article, the following time limits are
established: Any grievance not presented to the Company in writing as provided
in Step Two of Section 2 above within three (3) work days after the occurrence,
discovery or knowledge of the facts on which the grievance is based, shall be
waived for all purposes.  In addition, if any other steps or actions provided
for in Sections 2 and 5 of this Article are not taken or appeals therein
specified, then the grievance shall be deemed finally closed and settled on the
basis of the Company’s last decision.

Section 5

If no settlement is reached at Step 3, then the Union may, within ten (10) days
after the date of the written answer in Step 3, request by written notice to the
Company that the grievance be arbitrated as provided herein, provided that the
grievance presents an arbitral matter as herein defined in the Agreement.

Section 6

If the parties are unable to agree upon the selection of an arbitrator within
ten (10) days after such written notice requesting arbitration of grievance, the
Company and the Union shall jointly in writing request the American Arbitration
Association to submit a list containing the names of five (5) arbitrators from
which an arbitrator shall be chosen as follows: If the parties are unable to
agree upon one of the five (5) arbitrators, each party shall then alternately
strike names from the list until there is one (1) name remaining and such
remaining person shall be the arbitrator.

Section 7

Jurisdiction of the arbitrator is limited to:

9


--------------------------------------------------------------------------------




 

a)               Adjudication of the issues which under the express terms of
this Agreement, and the Submission Agreement which shall be entered into between
the parties hereto, are subject to submission to arbitration, and

b)              The rendition of a decision or award which in no way modifies,
adds to,  subtracts from, changes or amends any term or condition of this
Agreement or which is in conflict with the provisions of this Agreement.

Section 8

The fees and expenses of the arbitrator shall be borne equally by the parties.

Section 9

The decision of the arbitrator within the limits herein prescribed shall be
final and binding upon the Company, the Union and the employees affected subject
to judicial review.

Section 10

It is agreed and understood that only one issue shall be submitted to one
arbitrator unless the Union and the Company shall mutually agree to submit more
than one grievance to the same arbitrator.

Section 11

All time limits specified above exclude Saturdays, Sundays and holidays.

Section 12

All of the time limits provided herein may be extended by mutual agreement.

Section 13

Any grievance resulting from the discharge of an employee shall be presented
within three (3) working days, and will be presented in writing in the Step 3
level.

ARTICLE 16

NO STRIKE - NO LOCKOUT

During the term of this Agreement, all disputes, grievances, complaints and
adjustments pursuant to this Agreement shall be settled in accordance with the
Grievance and Arbitration Procedure outlined in Article 15, and the Union agrees
for itself and its members that there shall be no strike of any kind, walkout,
slowdown, picketing, stay-in, or work stoppage of any type, or interference with
production, coercive or otherwise, or violation of this Agreement.  The Company
agrees that there shall be no lockout or violation of this Agreement on its
part.

10


--------------------------------------------------------------------------------




ARTICLE 17

SENIORITY

Section 1

The purpose of this Article is to provide a declared policy of work security for
qualified employees, measured by length of service with the Company.

Section 2

Seniority as used herein means length of service with the Company since the date
of hire or rehire.

Seniority shall be considered to encompass the following:

1)             Length of continuous service;

2)             Qualifications and ability;

3)             Physical fitness for the job in question.

When (2) and (3) are relatively equal, length of service shall govern.

Section 3

If a layoff of the working force is necessary, employees shall be laid off in
accordance with their seniority and the employee with the least amount of
seniority being laid off first, provided that the employee with the greatest
amount of seniority is capable and able to perform the work.  No temporary
employment agency employee shall be retained if there are qualified regular
employees on lay off status and are willing to work.

Section 4

In increasing the working force after a layoff, the reverse of the above
mentioned procedure shall be followed.

Section 5

In order to maintain maximum efficiency, if a reduction in the number of
employees in a classification or department is necessary, employees may be moved
from one department or classification to another department or classification
without regard to seniority.  Any employee who is being moved to a new
classification or department under this provision will retain their same rate of
pay.  A standard of good business reasons will be used to make such moves and it
can be subject to the review of the Labor Management Committee and/or a Federal
or State Mediator.  If the matter remains unsettled, the case would be subject
to the grievance and arbitration procedure.  No new positions may be bid by the
Company before all employees within that classification have been given the
option of returning to the job they previously held.  An employee who declines
recall to his prior position will then be paid his current rate or a rate no
more than the maximum rate for his current position, whichever is less.

Section 6

The Company will maintain an up-to-date seniority list and a copy furnished to
the shop stewards upon request.

11


--------------------------------------------------------------------------------




Section 7

Any employee laid off and re-employed within one (1) year shall not forfeit any
seniority rights.

Section 8

When the Company reduces the work week for more than one (1) week’s duration,
the Company shall be compelled to layoff those employees with the least
seniority in order to insure a five day work week for the remaining employees.

Section 9

Any employee who has been or may be transferred to a position outside of the
bargaining unit shall retain his seniority for the period of one (1) year as
long as he took an honorable withdrawal card from the Union and remains in the
employ of United States Aluminum Corporation.  In the event that he returns to
the bargaining unit, he shall be placed in his former classification and shall
receive the current rate of pay for that classification.

ARTICLE 18

TERMINATION OF SENIORITY

Included among the reasons that employee’s seniority shall be lost and employees
terminated:

1)             Upon discharged for just cause;

2)             Upon voluntary termination of employment (quit):

3)             Upon failure to return to work following layoff within five (5)
working days after written notice of recall is sent via certified mail:

4)             Upon an unreported absence from work for three (3) consecutive
days (voluntary quit):

5)             Upon failure to return to work after expiration of any leave of
absence:

6)             Upon layoff or any leave of absence in excess of one (1) year or
a period, which . . . . . exceeds the employee’s seniority, whichever is less:

7)             Accepting other employment (performing services for which someone
would normally be paid) while on any type of a leave of absence without prior
written approval of the Plant Manager.

ARTICLE 19

JOB BIDDING

Section 1

Vacancies in all job classifications, except as provided below, shall be posted
at least seventy- two (72) hours by the Company, on a bulletin board in the
plant, prior to the filling of these jobs permanently.

Such posting shall include the classification of the job, the rate of pay, and
the department (where applicable) level of experience and shift.  Employees who
have completed their probationary period and who feel they possess the necessary
qualification may make application for the job openings by signing the posted
bid during the seventy-two (72) hours.

Section 2

Award of a job bid will be based on qualifications, ability and physical
fitness.  If applicants are relatively equal in qualifications, ability and
physical fitness, length of service shall be the determining factor.

Section 3

For the purposes of job bidding in job classifications #1 and #2, department
seniority will be considered

12


--------------------------------------------------------------------------------




prior to general plant seniority in awarding of the posted job.

Section 4

Employees promoted to fill a vacancy may be given a trial period of forty-five
(45) days work or longer if an extension is mutually agreed to by the Company
and the Union.  During the trial period, the Company shall assist and train the
employee if production schedules allow and if no prior experience for the
position is required.  If an employee proves incapable of satisfactorily
performing the job, he shall be removed from such job and returned to his former
classification and rate, but shall be prohibited from bidding for a three (3)
month period on the same classification.

Section 5

The Company may select the next employee from the original bid list or they may
re-post the opening if the first selected employee cannot qualify or elects to
return to their old job.  If the Company elects to select the next qualified
bidder, they shall follow this procedure until the list of bidders for such
vacancy has been exhausted.  The Company may then select an employee to fill the
position or hire a new employee for such vacancy.

Section 6

The successful bidder shall be allowed to voluntarily return to his old job if
he so desires, within two (2) weeks of promotion.

Section 7

Employees who have so qualified after the training period specified above may
not bid to any other job opening for a period of three (3) months from the date
of qualification, except for a newly created job or a job at a higher rate of
pay.

Section 8

Posting shall remain valid for thirty (30) days after such posting in case
additional openings become necessary within a particular classification,
department and shift and the Company elects to use the prior posting from which
to select a qualified candidate.

Section 9

Any employee who is at rate and is awarded a new job, in any higher
classifications covered by this Agreement, shall receive progressionary
increases every thirty (30) days until he reaches the rate of the classification
to which the employee bid starting from the date the employee is moved to the
new classification.

Section 10

An employee who elects to bid down shall receive the rate for that
classification as listed in Appendix A or a rate agreed to by the Company and
the Union.

Section 11

Any employee whose rate is still in progression at the time of the bid shall be
moved to the maximum of the classification rate immediately below the position
bid when the employee moves to the new classification and will then continue
with such regular progression increases until he reaches the top rate of the
classification to which he bid.

Section 12

The promotion and demotion of the Leadperson, Maintenance Mechanic A and B and
Quality Control Inspector positions shall be at the sole discretion of the
Company, and not subject to the provisions of

13


--------------------------------------------------------------------------------




Article 15 providing however, in the event of any demotion the Company will
discuss the basis for it s decision with the Union before doing so.  The Company
will post notice asking for names of employees who would want to be considered
for QCI.

Section 13

The Company will post the name of the successful bidder on a job or a job bid
cancellation notice, if the Company elected not to fill the opening and the bid
was canceled.

ARTICLE 20

TEMPORARY TRANSFERS

Section 1

For a continuous period of up to thirty (30) days, the Company shall have the
right to temporarily transfer employees without regard to seniority or
classification.  After that period the Company shall post a bid notice as stated
in Article 19, Section 1.  Those senior employees who wish to be temporarily
transferred will make their interests known to their supervisor and such
requests will try to be honored.  Those senior employees who wish not to be
temporarily transferred will make their interests known to their supervisor and
such requests will try to be honored.

Section 2

Employees temporarily transferred to a lower classification shall not have their
wages reduces.  After attaining the classification rate, any employee, who is
temporarily transferred to a classification, which requires a higher rate of
pay, shall receive the higher rate of pay for the actual hours worked in that
classification.

Section 3

It is understood that there will be times when the most senior person with
department seniority will perform work of a higher classification for training
purposes not to exceed thirty (30) days.

In such instances, the time spent getting this training and exposure will not
qualify as a temporary transfer and therefore, the employee will be paid his
current rate.  The Union agrees to this exception with the understanding that
the Company will not abuse such privilege.

14


--------------------------------------------------------------------------------




ARTICLE 21

GENERAL PROVISIONS

Section 1

If any provision of this Agreement is or shall be held invalid by reason of any
federal, state, county, municipal or military law or regulation, it shall be
superseded by such law or regulation only while such law or regulation is in
force, and the remaining provisions of this Agreement shall not be affected
thereby during the life of this Agreement.

Section 2

If any provision of this Agreement shall be held invalid as outlined in Section
1 above, the parties shall enter into negotiations to resolve that particular
provision so that it conforms to the applicable law or regulation.

Section 3

No employee shall be discharged or otherwise disciplined without just cause.

Section 4

Headings to Articles, Sections or Subsections of the Agreement have been
supplied for convenience only and are not to be taken as limiting or extending
the meanings of any of the provisions of the Agreement.

Section 5

Words used in the singular form shall be deemed to include the plural, and vice
versa, in all situations where they would apply.

Section 6

The Company may use temporary service bureau employees when there are no regular
full time employees on layoff status who would elect to return to active
status.  Additionally, under normal circumstances, no temporary service bureau
employee shall remain a non-Company employee after a maximum of ninety (90)
working days of employment nor be assigned to jobs other than Grade #4 without a
joint agreement between the Company and the Union.  The temporary service bureau
employee’s seniority date shall begin with the first day he is placed upon the
Company’s records as a full time regular employee.  Once a temporary service
bureau employee has worked 90 days at the Company, that temporary employee will
be hired full time or released.  The Union and the Company agree that a
temporary service bureau employee will not work again for the Company as a
temporary service bureau employee.

The Chief Shop Steward will be provided a monthly report of the names and number
of days worked by each temporary service bureau employee at the Company.

15


--------------------------------------------------------------------------------




ARTICLE 22

WORK BY FOREMAN AND SUPERVISORS

Foremen and supervisors shall not perform work on a job customarily performed by
an employee in the bargaining unit except that there shall be no restrictions
upon the work performed by foremen or other managerial personnel in the
instruction and/or training of employees; trouble-shooting; experimental work in
connection with the development of new products: new or changed equipment or
procedures; or on work performed in emergencies affecting or threatening to
affect production, or affecting or threatening to affect the safety of persons,
building or equipment; or on work which is negligible in amount and which also,
under the circumstances then existing, it would be unreasonable to assign to a
bargaining unit employee.

ARTICLE 23

NON-DISCRIMINATION

Section 1

Neither the Company nor the Union shall discriminate against any employee
because of such employee’s race, color, religion, sex, national origin or age
(to the extent prohibited by the age discrimination act only) or physical
handicap (to the extent they are able to perform the duties assigned) or
protected Union activity.

Section 2

All grievances alleging a violation of this section shall be furnished to the
other party in writing.

Section 3

If no satisfactory settlement is reached by Step 3 of the grievance procedure,
such grievance shall not be subject to Step 4 (arbitration) of the grievance
procedure, but may be the basis of a complaint before the federal or state
agency, which has jurisdiction over the matter.

Section 4

All reference to employees in this Agreement designates both sexes and whenever
the male gender is used, it shall be construed to include both male and female
employees, if applicable.

ARTICLE 24

HEALTH AND SAFETY

Section 1

The Company will continue to make every reasonable effort to provide safe and
healthful conditions of work for all employees and will continue to provide them
with necessary protective equipment in accordance with state and federal safety
regulations.  Such equipment will include those special safety items of
protective equipment and wearing apparel as specified by such regulations or
required by the Company.  This equipment shall be provided without cost except
that the Company may charge an employee for the loss or willful destruction of
said equipment by such employee.

Section 2

Employees injured on the job will not suffer a loss of wages due to visits to
the doctor or hospital for

16


--------------------------------------------------------------------------------




examination or treatment on the day of injury.  Employees who are required to
visit a doctor or hospital during working hours for examination or treatment of
an on-the-job injury after the day of the injury will be allowed reasonable time
to do so.  Such time will not be compensated beyond an aggregate of four (4)
hours for additional visits after the date of injury.

Employees who cannot be scheduled by the Company’s clinic outside of working
hours because of the limitations of the clinic, and employees, who are required
to see specialists during working hours for such injuries, may qualify for an
extension of the four (4) hour limitation.  To qualify for additional time, the
Company must be notified by the clinic or specialist prior to the time of the
examination or treatment to see if they can arrange an appointment on
non-working hours and if not, the total aggregate time will be extended to a
maximum of sixteen (16) hours.  Doctor or hospital visits for examination or
treatment of an on-the-job injury after the date of the injury will normally be
scheduled outside of working hours.

Section 3

The Company reserves the right to send, at any time and at the Company’s
expense, an employee to a recognized doctor, hospital or medical clinic to have
the employee examined or tested to insure that he is physically, mentally or
emotionally capable performing his job.  All employees agree as a condition of
continued employment to abide by this procedure and authorize any medical
facility so used to release information obtained to the appropriate Company
representative.

ARTICLE 25

LEAVE OF ABSENCE

Section 1

Personal Leave - At the discretion of the Company, leaves of absence may be
granted for good personal reasons for a period not to exceed thirty (30)
calendar days upon written application.  No employee shall receive more than
thirty (30) calendar days total personal leave in any one (1) calendar year,
except under special circumstances.

Section 2

Sick Leave (Industrial and/or Non-Industrial) - Upon written application to the
Company, a sick leave of absence without pay may be granted to employees for a
period of up to six (6) months provided such application is accompanied by a
certificate from a qualified physician.  Such leave may be extended up to an
additional six (6) months, at the option of the Company.

Section 3

When on leave of absence, an employee may maintain his existing health and
welfare coverage at his own expense.

Section 4

All leaves of absence must be requested and approved on a form provided by the
Company.

17


--------------------------------------------------------------------------------




Section 5

When leaves of absence are granted, a definite date for returning to work shall
be established.  Prior to returning to work from a leave longer than thirty (30)
days on a special consideration, the employee shall confirm in writing his
intentions to return and the date.  This confirmation shall be made at least two
(2) weeks prior to the date of his return.

ARTICLE 26

SUB-CONTRACTING

When the Company reaches maximum capacity in equipment or manpower, the Company
reserves the right to subcontract work, provided that no employee is placed on
layoff as a result of such subcontracting.

ARTICLE 27

VERBAL CONTRACTS

It is agreed by the undersigned that no written or verbal contract will be made
which will conflict with the terms of this Agreement.

ARTICLE 28

HEALTH AND WELFARE PLAN

Section 1

The Company shall provide for all eligible employees covered by this Agreement
medical (Appendix B), prescription and dental (Appendix C), death benefits
(Appendix D).

Section 2

Health and welfare benefits for all employees covered by this Agreement shall be
as set forth in the Appendix B attached hereto and made a part of this
Agreement.

Section 3

A regular employee of whom a monthly payment is made for coverage under any of
the Teamsters Health and Welfare Programs (Medical, prescription, dental and
death benefit) shall be:

The initial payment for each new employee shall be made on the first day of the
month following the completion of thirty (30) days employment with the Employer.

Thereafter, and for all present employees, the payment shall be made for each
employee on the first day of each month that he continues in the employ of the
Employer.

18


--------------------------------------------------------------------------------




Section 4

The eligible employee’s current cost for participation in the entire Plan will
be $22.03 per week.  This amount will be paid by payroll deduction or direct
payment.  Any future increases in Plan costs during the term of this Agreement
will be shared seventy percent (70%) by the Company and thirty percent (30%) by
the employee.  The additional employee contribution required will be added to
the existing contribution.  The Union will give the Company thirty (30) days
written notification of any cost changes in the Plan.

ARTICLE 29

PRESCRIPTION AND DENTAL PLAN

Prescription and Dental benefits for all employees covered by this Agreement
shall be as set forth in Appendix “C” attached hereto and made a part of this
Agreement.

ARTICLE 30

DEATH BENEFIT PLAN

Death benefits for all employees covered by this Agreement shall be as set forth
in Appendix “D” attached hereto and made a part of this Agreement.

ARTICLE 31

PAID VACATION

Section 1

Each employee shall receive one (1) week’s vacation with pay after one (1) year
of service with the Company and two (2) weeks vacation with pay after two (2)
years of service with the Company, and thereafter paid vacations as follows:

After eight (8) years, three (3) weeks

After fifteen (15) years, four (4) weeks

Section 2

Vacation pay for each week of vacation shall be computed by multiplying the
employee’s regular straight time hourly rate of pay by forty (40) hours for each
week of vacation or eight (8) hours for each day of vacation.  Payment for
accrued vacation will be made on the payroll period following the employee’s
anniversary date.

Section 3

Each employee shall be considered as having a year’s continuous service and a
year’s eligibility for vacation for each completed year, starting from the date
of his employment, in which he has worked as least fourteen hundred (1400) hours
for the Company.

19


--------------------------------------------------------------------------------


Section 4

The Company will circulate a vacation schedule in the departments not later than
February 1st of each year.  Effective February 1st, each employee named on each
schedule will commence selecting his vacation periods by plant seniority order
from the available dates.  As each employee makes his selection, the Company
shall note such selection on the list prior to the next employee’s making his
selection from the remaining available dates.  Any employee who does not make
his immediate selection in his proper turn will be bypassed, thereafter making
his selection from the vacation periods remaining at the time he informs his
Supervisor he is prepared to make his selection.  A final list shall be posted
no later than March 1st.

After the posting of the vacation schedules each year, employees who have been
assigned a vacation and wish to change it may do so by making such request in
writing at least thirty (30) calendar days prior to the first day of the desired
vacation period.  Such requests for a change in vacation periods must be honored
only if there is an open vacation slot during the time period as described
above.

Employees may use individual vacation days for accomplishing necessary personal
business in minimum increments of four (4) hours, provided Company approval is
obtained prior to taking the time off.  Emergency situations, which arise for
employees, will be handled separately if the need arises in accordance with
Section 10 of this Article.

Section 5

If a recognized holiday occurs during the time an employee is absent on an
earned vacation, he may absent himself for one more day and he shall become
entitled to an additional eight (8) hours of pay at his straight time rate,
providing he qualifies in all other respects for such holiday pay.

Section 6

Any employee who terminates or is terminated after he has completed twelve (12)
months or more of continuous service with the Company since the date he was last
employed, shall be granted one-twelfth (1/12) of one (1) week, two (2) weeks,
etc. vacation pay, whichever applies, for each month of service since his last
anniversary date in which month he has completed 120 straight time hours.

Section 7

Those employees who terminate or have been terminated and who have less than one
(1) year’s service will not be eligible for any vacation payment.

Section 8

Any employee laid off through reduction of force, or any other reason beyond the
employee’s control and re-employed within six (6) months, shall be considered as
having been continuously employed for determining length of continuous service
completed.

20


--------------------------------------------------------------------------------




Section 9

The amount of taxes to be deducted from the employee’s vacation and sick leave
will be approximately at the same tax rate that was taken from the regular pay
check, had vacation and sick leave not been paid.

Section 10

Employees who have not received any disciplinary action for absenteeism in the
prior twelve (12) months may be excused (twice in a calendar year) for a day of
vacation if the reporting off has been done in a proper manner and is for an
otherwise excusable reason as reasonably determined by the Company.

ARTICLE 32

SICK PAY

Section 1

All employees covered by this Agreement who have worked for the Company one (1)
year shall commence to accumulate up to two (2) days sick leave pay at a rate of
.0091 per hour worked or paid to a maximum of sixteen (16) hours.

Section 2

All employees covered by this Agreement who have worked for the Company three
(3) consecutive years shall commence to accumulate up to three (3) days sick
leave pay at a rate of .0137 per hour worked or paid to a maximum of forty (40)
hours.

Section 3

All employees covered by this Agreement who have worked for the Company four (4)
consecutive years shall commence to accumulate up to four (4) days sick leave
pay at a rate of .0183 per hour worked or paid to a maximum of thirty-two (32)
hours.

Section 4

All employees covered by this Agreement who have worked for the Company five (5)
consecutive years shall commence to accumulate up to five (5) days sick leave
pay at a rate of .0235 per hour worked or paid to a maximum of forty (40) hours.

Section 5

Sick leave pay will accrued in equal monthly increments throughout the year and
may be taken faster than accumulated, not to exceed the maximum allowable per
the above applicable.

Section 6

The unused portion of sick leave will be paid off at the employee’s anniversary
date of employment.  Any amount paid during the year but not earned will be
deducted from the employee’s anniversary payoff.

Section 7

The following will apply to the payment and use of sick leave at the time of an
employee’s anniversary payoff:

21


--------------------------------------------------------------------------------




All of the remaining work days of the particular week in which an employee’s
anniversary date occurs will not qualify for sick pay treatment unless the
employee notifies the Supervisor that the absence was to be a paid sick day. 
The payment of sick pay and a deduction of an absence point will then be done
the following week for any eligible employee.

Section 8

Any employee who terminates or is terminated who has taken more sick leaves than
has been accrued at the time of termination, will have the difference deducted
from his final check or any monies owed to the individual by the Company.

Section 9

Any employee laid off through reduction of force and re-employed within six (6)
months shall be considered as having been continuously employed for purposes of
determining consecutive years of service.

Section 10

If accrued, sick pay may be taken in less than eight (8) but not less than four
(4) hour increments upon employee’s request for payment.

ARTICLE 33

HOLIDAY PAY

Section 1

The Company will recognize the holidays as follows:

Memorial Day

Fourth of July

Labor Day

Thanksgiving Day

Friday after Thanksgiving

Day before or day after Christmas Day

Christmas Day

Day before or day after New Year’s Day

New Year’s Day

Section 2

Any employee who has been on the payroll of the Company for a period of sixty
(60) days or more prior to a recognized holiday or holidays and has worked their
last scheduled working day prior to the holiday or holidays, and their next
scheduled day of work after the holiday or holidays, shall receive eight (8)
hours holiday pay for such holiday or each holiday based on their regular
straight time hourly rate of pay.  An employee who is excused to be late (less
than two-and-one-half (2 1¤2) hours in reporting to work on the last scheduled
working day prior to the holiday or the next scheduled working day after the
holiday will not be ineligible for the holiday pay because he was late.  Any
employee excused writing by the Company, for exceeding the lateness limit
specified above on the last scheduled work day prior to the holiday or the next
scheduled work day after the holiday will not be ineligible for holiday pay
because of his failure to work or be late on such days, as he was excused in
writing.  Where a recognized holiday falls on Saturday or Sunday, it will be
celebrated on Friday or Monday.

22


--------------------------------------------------------------------------------




Section 3

An employee absent for a period not to exceed five (5) weeks for vacation,
industrial accident, lay off or absence for illness (which is substantiated with
doctor’s verification), shall qualify for holiday pay if the holiday falls
within that period.

Section 4

The employee’s birthday and employee’s anniversary date are recognized holidays.

a)  An employee must have completed one (1) year of service with the Company to
be eligible.

b)  The holiday may be observed on some other day within a following twelve (12)
month period with joint agreement between the employee and his supervisor. 
Request for a particular date should be made in writing at least one (1) week
prior to the selected day.

c)  If the holiday may be observed and scheduling such would result in
interference with efficient operations, recognition shall be given to time of
request and seniority in scheduling off those employees requesting the day.

ARTICLE 34

FUNERAL LEAVE

Section 1

In the event of a death in the immediate family of an employee who has ninety
(90) days of seniority, he shall, upon request, be granted three (3) consecutive
regularly scheduled working days off with pay to attend the funeral.

Section 2

This provision does not apply if the death occurs during the employee’s paid
vacation or while the employee is on leave of absence, layoff or on sick leave.

Section 3

For the purposes of this provision the immediate family shall be restricted to
spouse, mother, father, sister, brother, children, grandparents, mother-in-law
or father-in-law.

Section 4

An employee will be granted one (1) day off with pay to attend the funeral for
the grandparents of their spouse.

Section 5

Proof of relationship to the deceased, death and attendance at the funeral will
normally be required to qualify for funeral pay.

23


--------------------------------------------------------------------------------




ARTICLE 35

HOURLY EMPLOYEE RETIREMENT SAVINGS PLAN

Section 1

Effective December 1, 1977, and under government regulations, a contributory
retirement savings plan will be established.  Full time employees upon
completion of one year of service with the Company will become eligible to
join.  The Company and eligible participants will contribute a specified amount
for each hour worked.  The funds will be placed into a Retirement Trust Account
and be managed by an independent trustee.  Company contributions remain in the
trust fund and cannot return to the Company under any circumstances.  Provisions
are made for withdrawal of all or part of each participant’s contribution,
temporary suspension of participation and sharing of Company contribution and
fund earnings, all in accordance with government regulations.

Section 2

The amount of the Company contribution for the 1st year of this Contract will be
$0.47 cents per hour worked.  This amount will increase to $.48 cents per hour
worked in the second year and $.50 cents per hour worked in the third year.

Section 3

The amount of the minimum participant’s contribution for the term of the
Contract will be fifteen cents ($.15) per hour for each hour worked.

Section 4

Each participant will have the option to contribute the minimum participant’s
contribution as specified above or an amount equal to four times the Company
contribution though not to exceed 10% of the participant’s hourly rate in five
cents ($.05) per hour increments.

A participant may elect to have his contribution raised from the minimum yearly
rate to the maximum rate at any time during the year.  A participant
contributing the maximum may reduce his contribution back to the minimum at any
time.

Regardless of which option the participant selects, the Company’s contribution
will only be the amount specified above.

ARTICLE 36

RESPONSIBILITY FOR EMPLOYEE ADDRESS

It shall be the responsibility of employees to notify the Company personnel
office in writing of their current address and telephone number and any change
thereof.  The Company shall be considered as having complied with any notice
requirement if such notice is sent to the employee’s last address on record.

24


--------------------------------------------------------------------------------




ARTICLE 37

INVENTORY

The Company reserves the right to schedule inventories at anytime and select
those bargaining and non-bargaining unit employees the Company feels best
qualified to perform the duties involved.  The rate of pay for taking physical
inventories will be the regular rate of the employee.

ARTICLE 38

LABOR MANAGEMENT COMMITTEE

There shall be in the plant a Labor Management Committee consisting of not more
than four (4) members representing the Company and not more than four (4)
members representing the Union.  The Committee shall endeavor to maintain
harmonious relations, efficient shop discipline, safety and maximum production.

a)  The Company and the Labor Committee will meet monthly when necessary to
discuss conditions or problems relating to this Agreement.

b)  The four employees representing the Union shall not be all from any one
department.

c)  The Labor Committee members attending the above meeting shall attend the
meeting without loss of wages not to exceed two (2) hours per month.

ARTICLE 39

WAIVER

The waiver of any breach of condition of this Agreement by either party shall
not constitute a precedent for any further waiver of any such breach or
condition.

ARTICLE 40

SOLE AND ENTIRE AGREEMENT

This Agreement concludes all collective bargaining between the parties hereto
and supersedes all prior agreements and undertakings, oral or written, express
or implied, or practices, between the Company and the Union or its employees,
and expresses all obligations and restrictions imposed on each of the respective
parties during its term.

ARTICLE 41

DURATION OF AGREEMENT

THIS AGREEMENT shall remain in full force and effect until December 8, 2007, and
shall continue from year to year thereafter unless either party notifies the
other of a desire to amend, modify or terminate, in which event notice shall be
given in writing at least sixty (60) days, but not more than seventy-five (75)
days prior to the expiration date thereof.  In the event of a notice of
intention to terminate, modify or amend, negotiations shall begin within fifteen
(15) days after the delivery of such notice.

25


--------------------------------------------------------------------------------




IN WITNESS THEREOF, the parties hereto have executed this Agreement the day and
year first above written.

UNION:

EMPLOYER:

 

Miscellaneous Warehousemen,

United States Aluminum Corporation

 

Drivers and Helpers Union,

 

 

Local 986, an affiliate of

 

 

the International Brotherhood

 

 

of Teamsters

 

 

 

 

 

 

 

 

BY

/s/ [ILLEGIBLE]

 

BY

/s/ [ILLEGIBLE]

 

 

 

 

 

BY

/s/ [ILLEGIBLE]

 

BY

/s/ [ILLEGIBLE]

 

 

 

 

 

BY

/s/ [ILLEGIBLE]

 

BY

/s/ [ILLEGIBLE]

 

 

 

 

 

BY

/s/ [ILLEGIBLE]

 

 

 

 

 

 

 

BY

/s/ [ILLEGIBLE]

 

 

 

 

 

 

 

BY

/s/ [ILLEGIBLE]

 

 

 

 

 

 

 

BY

/s/ [ILLEGIBLE]

 

 

 

 

26


--------------------------------------------------------------------------------




APPENDIX “A”

JOB CLASSIFICATIONS

Effective:

 

12/05/04

 

12/04/05

 

12/03/06

 

 

 

 

 

 

 

 

 

GRADE XX

 

$

14.29

 

$

14.69

 

$

15.09

 

90-Maintenance Mechanic ‘A’

 

 

 

 

 

 

 

98-Journeyman Layout Fabricator ‘A’ (after 2 yrs. as Layout Fabricator)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GRADE #1

 

$

13.50

 

$

13.90

 

$

14.30

 

91-Journeyman Layout Fabricator ‘B’

 

 

 

 

 

 

 

88-Fabricator #1

 

 

 

 

 

 

 

78-Stock Room Clerk

 

 

 

 

 

 

 

74-Sidewinder Operator (after 3 years Sidewinder ‘B’)

 

 

 

 

 

 

 

76-Warehouseman ‘A’ (3 years as Warehouseman ‘B’)

 

 

 

 

 

 

 

53-Fill and Debridge Machine Operator

 

 

 

 

 

 

 

N1-Pre-Test Tank Operator

 

 

 

 

 

 

 

N2-Paint Mixer

 

 

 

 

 

 

 

N3-Painter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GRADE #2

 

$

11.74

 

$

12.14

 

$

12.54

 

99-Quality Control Inspector

 

 

 

 

 

 

 

75-Warehouseman ‘B’/Sidewinder Operator

 

 

 

 

 

 

 

73-Maintenance Mechanic ‘B’

 

 

 

 

 

 

 

69-Stock Room Assistant

 

 

 

 

 

 

 

67-Fabricator #2

 

 

 

 

 

 

 

66-Welder

 

 

 

 

 

 

 

N4-Bell Operator

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GRADE #3

 

$

10.39

 

$

10.79

 

$

11.19

 

56-Fabricator #3

 

 

 

 

 

 

 

38-Shipper

 

 

 

 

 

 

 

22-Material Handler

 

 

 

 

 

 

 

17-Small Parts/Custom Hardware/Saw Operator

 

 

 

 

 

 

 

51-Door Stop Saw Operator

 

 

 

 

 

 

 

N5-Loader

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GRADE #4

 

$

9.34

 

$

9.74

 

$

10.14

 

11-Sub-Assembler

 

 

 

 

 

 

 

11-Standard NS Door Assembler

 

 

 

 

 

 

 

11-Small Parts/Stock Hardware

 

 

 

 

 

 

 

11-General Helper

 

 

 

 

 

 

 

11-Packer

 

 

 

 

 

 

 

11-Custodial and Clean-up

 

 

 

 

 

 

 

11-Pick-up Truck Driver

 

 

 

 

 

 

 

 

27


--------------------------------------------------------------------------------




#9-XX Leadperson: To receive a rate of sixty-five cents ($.65) per hour over the
rate of the highest classification supervised or the Grade #1 level, whichever
is highest.

Individuals may be hired at a minimum hiring rate of six dollars and
seventy-five cents ($6.75) per hour.

On the first Monday in each month, following the completion of their first
thirty (30) days of employment, they shall receive a minimum of fifteen cents
($.15) per hour increase and thereafter every first Monday of the following
month shall be raised a minimum fifteen cents ($.15) per hour until they reach
the rate of pay for their position as listed in Appendix A.  The cents per hour
stated herein are to be considered the minimum payable in the prescribed time
frames.

Progressionary movement in classification grades shall be at the rate of fifteen
cents ($.15) per hour and paid in the same manner as above.

28


--------------------------------------------------------------------------------




General wage increase:

The increases for the term of the contract will be granted in accordance with
the following schedule and rules in each of the three (3) years.


FIRST YEAR                           EFFECTIVE DECEMBER 5, 2004 ALL ACTIVE
EMPLOYEES WILL RECEIVE $0.45 CENTS PER HOUR INCREASE TO THEIR REGULAR, STRAIGHT
TIME HOURLY RATE AND CONTRACT JOB CLASSIFICATION RATES INCREASE $0.45


SECOND YEAR                      EFFECTIVE DECEMBER 4, 2005 THE CONTRACT RATES
FOR JOB CLASSIFICATIONS WILL INCREASE $0.40/HOUR.

Increases will be granted to employee based upon the amount the employee is red
circled and over their job grade as follows:

Amount the employee’s
straight time hourly
rate of pay is over
their job grade

 

Amount of increase
to be added to the
employee’s straight
time hourly rate

 

$0.00 to $0.50

 

$

0.39 cents

 

$0.51 to $1.00

 

$

0.38 cents

 

$1.01 to $1.50

 

$

0.37 cents

 

$1.51 to $2.00

 

$

0.36 cents

 

$2.01 and above

 

$

0.35 cents

 

 

Third Year                         Effective December 3, 2006 contract rates for
job classifications will increase $0.40/hour.

Increases will be granted based upon the amount the employee is red circled and
over their job grade as follows:

Amount the employee’s
straight time hourly
rate of pay is over
their job grade

 

Amount of increase
to be added to the
employee’s straight
time hourly rate

 

$0.00 to $0.50

 

$

0.39 cents

 

$0.51 to $1.00

 

$

0.38 cents

 

$1.01 to $1.50

 

$

0.37 cents

 

$1.51 to $2.00

 

$

0.36 cents

 

$2.01 and above

 

$

0.35 cents

 

 

29


--------------------------------------------------------------------------------




APPENDIX “B”

HEALTH AND WELFARE PLAN

The parties hereto agree that the Company shall, for the term of this Agreement,
become a participant in a Trust Fund designated as the TEAMSTERS MISCELLANEOUS
SECURITY FUND for the purpose of providing for the benefit of employees and
their dependents, payments for any or all of the following:  Accident and
certain Medical and Hospital Expenses.  Said Trust Fund is administered by a
Board of Trustees on which employees and employers are equally represented.  
The parties further agree to be bound by all of the terms and provisions of the
“Agreement and Declaration of Trust Providing for Teamsters Miscellaneous
Security Fund” originally established October 8, 1959.

Subject to change in the amount of payment as hereinafter provided, effective
with the month of  October 1, 2004 the Employer shall pay into such trust fund
the sum of $513.00 for each regular employee covered by this Agreement.  Such
payments shall be used for the purpose of providing a multiple choice hospital
and medical plan for employees and their dependents and specifically designated
as TEAMSTERS MISCELLANEOUS PLAN “D”.  Such payments shall be due on the first
day of the calendar month and shall be paid not later than the tenth (10TH) day
of same month.

The parties hereto recognize that because of circumstances beyond their control,
premiums for such plans as are provided herein may change from time to time; and
inasmuch as it is the intention of the parties that the benefits provided the
employees and their dependents shall be maintained throughout the term of this
Agreement, it is agreed that the amount of the monthly payment shall for the
term of this Agreement be an amount determined by the Board of Trustees to be
necessary to maintain the TEAMSTERS MISCELLANEOUS PLAN ‘D”.

A regular employee with respect to whom such monthly payments are required to be
made shall mean:

a.  Any employee who is hired as a regular, full-time employee and who is on the
payroll on the first (1st) day of the month and who has completed at least
thirty (30) calendar days of continuous employment.

b.  Any employee on the payroll who had been employed and covered by this
welfare plan by any employer within thirty (30) days of his date of employment.

For all purposes of this section of the Agreement, employees on temporary layoff
of less than a calendar month shall be deemed to be “on the payroll” during such
period of layoff.

DAMAGES FOR DELINQUENCIES

All contributions shall be due on the first day of the calendar month following
the payroll month in which the employee worked.  Any contributions which are
received by the Trust later than the twentieth day of the calendar month
following the payroll month, in which the employee worked, shall be considered
delinquent.  The parties recognize and acknowledge that the regular and prompt
payment of Employer contributions to the Fund is essential to the maintenance of
the Fund, and that it would be extremely difficult, if not impracticable, to fix
the actual expense and damage to the Fund which would result from the failure of
the Employer to pay his contributions in full within the time period provided. 
Therefore, the amount of the damage to the Fund resulting from any such failure
shall be presumed to be the sum of twenty-five dollars ($25.00) or twenty
percent (20%) of the indebtedness, whichever is greater, which is an
approximation of the cost of processing a delinquency.  This amount shall become
due and payable to the Fund by the Employer as liquidated damages and not as a
penalty immediately following the date the contributions became delinquent and
shall be in addition to the required contribution, and any other

30


--------------------------------------------------------------------------------




charges and interest provided for in any Contribution Agreement.

APPENDIX “C”

PRESCRIPTION and DENTAL

The parties hereto agree, for the term of this Collective Bargaining Agreement,
to be bound by the terms and conditions of the Joint Council of Teamsters No. 42
Welfare Trust Fund for the purpose of providing the benefits hereinafter
specified to regular full time employees and their eligible dependents.

For the purpose of this Article, a regular full time employee is defined as an
employee who is hired as a regular, full time employee and who is on the payroll
on the first (1st) day of the month and who has completed at least ninety (90)
calendar days of continuous employment.  Continuity of service shall not be
interrupted by an absence of less than one full calendar month.

The Employer shall make contributions to the Trust Fund in the following amounts
monthly for the following benefits:

EFFECTIVE DATE

 

AMOUNT

 

Dental and Prescription Plan 12-1-04

 

$

110.25

 

 

The Trustees are authorized and directed to establish reserves under this
program based on long term actuarial determinations and are further authorized
and directed to invest such reserve funds with necessary professional advice.

After such reserves are established should Employer contributions and excess
reserves be insufficient to maintain the levels of benefits described in
Paragraph 3 above, as such benefits exist at the time of execution of the
Agreement, Employer contributions shall be increased in an amount as the
Trustees may decide reasonable and necessary to maintain the level of each such
benefit;

The parties agree to be bound by all of the terms and provisions of the
agreements and declarations of trust establishing the foregoing Trust Funds, as
amended, or as may be amended, and any rules and regulations adopted by the
Trustee hereunder.

31


--------------------------------------------------------------------------------


DAMAGE FOR DELINQUENCIES

All contributions shall be due on the first day of the calendar month following
the payroll moth in which the employee worked.  Any contributions which are
received by the Trust later than the twentieth day of the calendar month
following the payroll month, in which the employee worked, shall be considered
delinquent.  The parties recognize and acknowledge that the regular and prompt
payment of Employer contributions to the Fund is essential to the maintenance of
the Fund, and that it would be extremely difficult, if not impracticable, to fix
the actual expense and damage to the Fund which would result from the failure of
the Employer to pay his contributions in full within the time period provided. 
Therefore, the amount of the damage to the Fund resulting from any such failure
shall be presumed to be the sum of twenty-five dollars ($25.00) or twenty
percent (20%) of the indebtedness, whichever is greater, which is an
approximation of the cost of processing a delinquency.  This amount shall become
due and payable to the Fund by the Employer as liquidated damages and not as a
penalty immediately following the date the contributions became delinquent and
shall be in addition to the required contribution, and any other charges and
interest provided for in any contribution agreement.

APENDIX “D”

DEATH BENEFIT PLAN

Effective with the month December, 2004, the Company agrees to contribute $5.70
per month to the Teamster Death Benefit Trust Fund on behalf of each employee
covered by this Agreement in accordance with the following:

The initial payment for each new employee shall be made on the first day of the
month following the completion of thirty (30) day’s employment, with the
Company.

Thereafter, and for all present employees, the payment shall be made for each
employee on the first day of each month that he continues in the employ of the
Company.  For the purpose of this Plan, continuity of service shall not be
interrupted by absence of less than one (1) full calendar month.

The parties hereto agree to accept and execute such “Acceptance of Trust
Documents” as may be required for participation in the Trust and such payments
shall be made in accordance with the provisions established by the Joint Board
of Trustees.

The parties hereto recognize that because of circumstances beyond their control,
premium for such plans as are provided herein may change from time to time’ and
inasmuch as it is the intention of the parties that the benefits provided for
employees and their dependents shall be Trustees to be necessary to maintain the
Plan.

32


--------------------------------------------------------------------------------




APENDIX “E”

JOB DESCRIPTIONS

FABRICATOR #1

Fabricates and assembles metal articles.  Must be able to layout the job from
shop drawings, specifications, hardware templates, and/or patterns.  Operates
router, saws, fabrication machines, and other tools as required.  Must be able
to make own set-ups, perform all fabrication and assemble parts.  Must have a
complete understanding of the functional operation of items to determine the
workability of the assembled parts and the final installation.  Duties relate
mainly to the layout and installation of custom hardware.  Examples of this work
are; Von Duprin concealed panic devices, multi-muntin doors; and fabrication of
all complex framing systems for special jobs.  Aids other employees of a lower
classification in the performance of their duties.  May perform other duties of
a comparable skill level.

FABRICATOR #2

Fabricates and assembles metal articles.  Must be able to work from shop
drawings, sales orders and written instructions.  Uses had tools, power operated
tools, routers, fabrication equipment, jigs, templates, and fixtures as
required.  Must be able to make basic set-ups.  Examples of this work include
special height and/or width doors (NS, MS and WS), doors flush panels with
cut-outs or custom hardware; frames with electric strikes, sidelites and offset
headers.  Aids other employees of a lower classification in the performance of
their duties.  May perform other work of a comparable skill level.

FABRICATOR #3

Fabricates and assembles metal articles.  Fabricates standard MS and WS doors,
special width and butt hung frames and non-complex special size frames of all
types.  Operates all tools as required for these units.  Aids other employees of
a lower classification in the performance of their duties.  May perform other
duties of a comparable skill level.

CLASSIFICATION #4

Assembles standard NS doors (singles and pairs).  Performs all sub-assembly
operations (for example installing locks, 3-point locks, exit indicators,
cylinder guards and corner blocks for all door types).  Fabricates standard
(center hung) frames using punch or hydraulic tooling and fabrication machines. 
Operates all tools as required for these units.  May perform other duties of a
comparable skill level.

SHIPPER/SIDEWINDER OPERATOR #2

Must have knowledge of all sock length material, be able to work from written
orders, operation of tow motor, sidewinder, pallet jacks and crane, pulling of
material.  Loading in the shipping department must be able to work with bill of
lading.  Some standard knowledge of doors frames and hardware for purposes of
assisting customers with will call duties.  General knowledge of shipping
paperwork.  Aids other employees of a lower classification in the performance of
their duties.  May perform other duties of a comparable skill level.

MATERIAL HANDLER #3

Must have knowledge of all stock length material, be able to work from written
orders, operation of tow motor, pallet jacks and crane, pulling of material and
loading of trucks, must be able to work with bill of

33


--------------------------------------------------------------------------------




lading, and a general knowledge of shipping and/or receiving paper work.  Aids
other employees of a lower classification in the performance of their duties. 
May perform other duties of a comparable skill level.

LEADMAN

The duties of a Leadperson will encompass, though not be limited to, the
scheduling and assignment of work, training and help employees in the
performance of their work, assuring proper application of methods and equipment,
quality and quantity of work performed.  As required, performs work, which is
deemed necessary to assure the smooth flow of goods through his department.  The
Leadperson is not to issue any reprimands to his fellow employees in accordance
with the Rules and Regulations.  However, he should work with his supervisor and
employees in the initial stages of discipline by informally advising employees
of rule violations.

34


--------------------------------------------------------------------------------